     Case 2:20-cv-06502-PSG-KS Document 21 Filed 08/11/21 Page 1 of 2 Page ID #:83



 1   Evan J. Smith, Esquire (SBN 242352)
     esmith@brodskysmith.com
 2   Ryan Cardona, Esquire (SBN 302113)
     rcardona@brodskysmith.com
 3   BRODSKY SMITH
     9595 Wilshire Blvd., Ste. 900
 4   Beverly Hills, CA 90212
     Telephone: (877) 534-2590
 5   Facsimile: (310) 247-0160
 6   Attorneys for Plaintiff
 7
                                   UNITED STATES DISTRICT COURT
 8

 9                               CENTRAL DISTRICT OF CALIFORNIA
10       TANNIA DELAPAZ,                                           Case No. 2:20-cv-06502-PSG-KS
11                                                                 NOTICE OF SIGNED [PROPOSED]
                                 Plaintiff,                        CONSENT DECREE AND 45-DAY
12                                                                 FEDERAL AGENCY REVIEW
                 vs.                                               PERIOD
13
                                                                   Complaint Filed: July 22, 2020
14       NATIONAL TECHNICAL
15       SYSTEMS, INC.,
16                               Defendant.
17

18            PLEASE TAKE NOTICE that pursuant to Local Rule 40-2 the parties in the
19   above captioned action have reached a settlement resolving all claims in this action.
20   The settlement is contingent upon the expiration of the federal agency 45-day review
21   period.1
22            PLEASE TAKE FURTHER NOTICE that, in accordance with federal law,
23   no judgment disposing of this action may be entered prior to 45 days following the
24   receipt of the proposed consent decree by the United States Department of Justice
25   and the National and Region IX offices of the United States Environmental
26   Protection Agency. See 40 C.F.R. § 135.5 (requiring the parties to provide notice to
27   1
      Title 33 of the United States Code, Section 1365(c) provides that “[n]o consent judgment shall be entered in an
     action in which the United States is not a party prior to 45 days following the receipt of a copy of the proposed
28   consent judgment by the Attorney General and the Administrator.”
                                                             -1-
          NOTICE OF SIGNED [PROPOSED] CONSENT DECREE AND 45-DAY FEDERAL AGENCY REVIEW
                                             PERIOD
     Case 2:20-cv-06502-PSG-KS Document 21 Filed 08/11/21 Page 2 of 2 Page ID #:84



 1   the court of the 45-day review period under 33 U.S.C. § 1365(c)). Such notice was
 2   mailed by certified mail return receipt requested to the agencies on August 11, 2021.
 3   If any of the reviewing agencies object to the proposed agreement, the parties would
 4   require additional time to meet and confer and attempt to resolve the agencies’
 5   concerns.
 6         Should the Court require any additional information, the undersigned will
 7   provide it upon request.
 8
     Dated: August 11, 2021                         Respectfully Submitted,
 9

10
                                                    BRODSKY SMITH

11                                                  By:s/ Evan J. Smith, Esquire
12                                                  Evan J. Smith, Esquire
                                                    esmith@brodskysmith.com
13                                                  Ryan Cardona, Esquire
14                                                  rcardona@brodskysmith.com
                                                    9595 Wilshire Boulevard, Suite 900
15                                                  Beverly Hills, CA 90212
16                                                  Telephone: (877) 534-2590
                                                    Facsimile: (310) 247-0160
17

18                                                  Attorneys for Plaintiff

19

20
21

22

23

24

25

26
27

28
                                              -2-
        NOTICE OF SIGNED [PROPOSED] CONSENT DECREE AND 45-DAY FEDERAL AGENCY REVIEW
                                           PERIOD
